Citation Nr: 0111532	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to September 12, 1997 
for a grant of a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1980 to July 
1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which granted entitlement to a 
TDIU rating, effective on October 6, 1997; the veteran 
appealed for an earlier effective date.  A personal hearing 
was held before an RO hearing officer in August 2000.   In a 
September 2000 rating decision, the RO granted an earlier 
effective date of September 12, 1997 for an increased 70 
percent rating for service-connected major depressive 
disorder, and granted an earlier effective date of September 
12, 1997 for a TDIU rating.


FINDING OF FACT

1.  In RO decisions dated in December 1996 and April 1997, 
service connection was established for major depression (50 
percent), headaches (10 percent), chronic cervical strain (10 
percent), chronic lumbar strain (10 percent), facial scars 
(10 percent), a scar of the right thigh (10 percent), scars 
of the left hand (10 percent), vertigo (0 percent), and 
genital herpes simplex virus (10 percent).  The veteran's 
combined disability rating was 80 percent from July 16, 1996 
to September 12, 1997.

2.  In a December 1997 decision, the RO assigned an increased 
70 percent rating for service-connected major depressive 
disorder, effective October 6, 1997. 

3.  The veteran's initial claim for a TDIU rating was 
received by the RO on February 18, 1998, more than one year 
after service.

4.  In a September 2000 rating decision, the RO granted an 
earlier effective date of September 12, 1997 for an increased 
70 percent rating for service-connected major depressive 
disorder, and granted an earlier effective date of September 
12, 1997 for a TDIU rating.

5.  The veteran's service-connected disabilities did not 
render her unemployable on an ascertainable date prior to 
September 12, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
1997, for an award of a TDIU rating, have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
April 7, 1980 to July 15, 1996.  A review of her service 
medical records shows that she was periodically treated for a 
psychiatric disorder which was primarily diagnosed as 
depression.  Service medical records also reflect that the 
veteran received multiple injuries in an automobile accident, 
including a mild cerebral concussion, and abrasions and 
contusions of the face, left upper extremity, and right 
thigh.  She was also treated for genital herpes and low back 
pain.

Service medical records show that a February 1996 VA 
psychiatric evaluation was performed for an initial medical 
board examination.  The examiner noted that he had reviewed 
the veteran's medical records and social and family 
histories.  He indicated that the veteran was doing well 
until November 1995 when an episode of marked motion sickness 
left her dehydrated and feeling that she had let her 
shipmates down, and she had an episode of severe depression.  
He indicated that he had contacted her supervisors in the 
Coast Guard, who said that the veteran did very good work but 
needed considerable support.  He noted that the veteran had 
cyclic periods of depression, indicated a diagnosis of major 
depression, and said that the veteran's motion sickness while 
stationed afloat produced problems in which she felt she was 
letting her shipmates down and produced a rather severe 
depression that did not respond to usual and customary 
treatment.  He said that since the veteran was a member of a 
seagoing service, she was very handicapped by these 
illnesses, and he opined that the veteran's prognosis was 
fairly good, since it was the unique combination of sea duty, 
motion sickness and the veteran's decision to ask for a 15-
year retirement because she was unable to function at her 
usual level and prolonged feelings of low self esteem which 
had made recovery from the depression so difficult.  She 
received psychiatric follow-up at a VA clinic.  In a May 1996 
report of a Coast Guard Central Physical Evaluation Board, 
she was diagnosed with major depression without melancholia, 
with definite industrial impairment.  It was determined that 
such disorder was 30 percent disabling.  She was retired from 
service in July 1996 due to temporary disability.

In June 1996, the RO received the veteran's application for 
vocational rehabilitation.  She stated that she wanted to go 
to college or vocational school, wanted an apprenticeship or 
other on-job training program, and needed help getting a job.  
She enclosed an extensive list of current disabilities.

In a Counseling Record - Personal Information (VA Form 28-
1902) dated in June 1996, the veteran stated that she wanted 
a "non-stress job", and listed various careers she was 
interested in pursuing.  She said she had no marketable 
skills, and said her medical condition resulted in the loss 
of her job in the Coast Guard.  In response to the question, 
"In what other ways, if any, do you feel your disabilities 
limit you?", she replied "severe changes, stress, work on a 
base for 2 months then a ship for 2 months when it comes in, 
I can't sail, seasickness, very low self esteem letting 
shipmates down, change of bosses and work situations, feel 
unworthy of living, harassment and abusive past bosses."

In a June 1996 decision, the RO denied entitlement to 
vocational rehabilitation pending a VA examination, and found 
that the veteran's depression was 10 percent disabling for 
vocational rehabilitation purposes.

A July 1996 vocational counseling report shows that the 
veteran reported that her most significant medical problem 
was major depression.  The examiner noted that the veteran 
had reported multiple problems including insomnia, anxiety, 
severe headaches, crying spells, and night sweats and stated 
that it appeared that the veteran had several problems which 
could be associated with her depression which could affect 
her in future work situations.  The examiner said that the 
veteran reported no significant physical restrictions in work 
activity which would impact her in employment situations.  
Several tests were administered to the veteran, and the 
examiner noted that the veteran was very uncertain about her 
employment plans.  She said she preferred to work only part-
time, possibly in a jewelry store.

On August 20, 1996, the RO received the veteran's Application 
for Compensation or Pension.  On this form, she indicated 
that she had never previously filed a claim for any benefit 
with VA.  She crossed out the portions of the application 
which followed the line reading "If you claim to be totally 
disabled."  In an addendum, she listed several disabilities 
which she contended were incurred in service.

An August 1996 treatment note from the Coast Guard Air 
Station in North Bend shows that the veteran had recently 
separated from service due to depression.  The examiner noted 
that the veteran was seeking employment and having a 
difficult time.  The diagnosis was depression.  The examiner 
prescribed Prozac.  On follow-up in September 1996, the 
examiner noted that the veteran had an agreeable apartment, 
one or two friends in the area, and was looking for work.  On 
examination, her affect was reasonable with appropriate life 
focuses.  The diagnostic assessment was "stable at 
present".

VA outpatient treatment records dated from October 1996 to 
December 1996 reflect treatment for depression.  A treatment 
note dated in early October 1996 reflects that the veteran 
had been referred by the Coast Guard, and reported a long 
history of depression, low self-esteem, crying spells, 
agitation, nervousness, and isolation.  She complained of 
powerlessness, helplessness and worthlessness only as they 
related to her job in the Coast Guard and to her inability to 
advance.  On examination, she was alert and oriented, with a 
depressed affect.  She was articulate and appropriately 
attired.  The diagnostic assessment was depression.  On 
follow-up examination later that month, the veteran reported 
that that she planned to take gemology courses.  The 
diagnosis was depression.  In December 1996, the veteran 
reported that she was doing well.  The diagnostic assessment 
was depression improved on medication, with no suicidal or 
homicidal ideation.

At an October 1996 VA general medical examination, the 
veteran reported that she had head trauma in an accident 
during service, and complained of headaches and dizziness 
resulting from such accident.  She reported that she had 
headaches approximately twice weekly, and said the headaches 
lasted from hours to an entire day, and were often 
incapacitating.  She said that no medications helped her 
condition.  She reported frequent intermittent episodes of 
dizziness which lasted for several seconds, but were severe 
enough that she felt she might fall.  She complained of 
hyperesthesia, tenderness, and cold sensitivity in the index, 
middle, and ring fingers of her left hand.  She said she 
sometimes had difficulty carrying or holding objects such as 
car keys with the left hand due to the tenderness of these 
fingers.  She complained of tender scars of the right 
forehead, near the right eye, and on the right hip.  On 
examination, the veteran was alert and oriented, coordination 
and equilibrium were normal, a cranial nerve examination was 
normal, Romberg's test was negative, and deep tendon reflexes 
were equal but hypoactive, bilaterally.  The diagnoses were 
status post head trauma (concussion), residual headaches, 
residual vertigo, status post anemia, status post lacerations 
of the left hand with scars on the left index, middle, and 
ring fingers, hyperesthesia, decreased grip, intermittent 
decreased dexterity, increased sensitivity to cold with 
evidence of capillary damage, tender facial scars, and a 
tender scar of the right hip.

On VA skin examination in October 1996, the examiner noted 
that there was a 3 centimeter by 3 millimeter slightly raised 
white scar on the lateral aspect of the left index finger 
from the proximal interphalangeal (PIP) joint to the distal 
phalanx.  There was a 4 centimeter by 3 millimeter vertical, 
white, slightly raised scar along the lateral aspect of the 
left middle finger.  There was a 1 centimeter by 3 millimeter 
white, slightly raised scar along the lateral aspect of the 
middle phalanx of the left ring finger.  The left index, 
middle, and ring fingers were cooler than the right index, 
middle, and ring fingers.  There was delayed capillary 
filling time demonstrated in these fingers, as well as 
hyperesthesia.  Grip was 4/5 on the left hand and 5/5 on the 
right.  Dexterity was good on picking up a paper clip with 
the left hand, however, the veteran reported that when her 
hand was cold she had difficulty with dexterity and typing.  
There was a 4 centimeter by 3 millimeter tender oblique scar 
on the lateral aspect of the right hip.  There was no 
evidence of keloid formation, adherence, or herniation.  
There was a 2 centimeter by 3 millimeter pale purple scar on 
the right cheek and a 5 centimeter by 2 millimeter scar on 
the right forehead.  The examiner indicated that there was no 
limitation of function of the affected parts.  

At a VA psychiatric examination performed on October 17, 
1996, the veteran reported that during service she had crying 
spells, a mental breakdown at work, and low self-esteem, and 
she was unable to work and could not think straight.  She 
said she was laid off from her job for two weeks on two 
separate occasions in 1995.  She reported that she was beaten 
by her former husband, and was physically abused by three 
subsequent boyfriends.  She also reported sexual harassment 
during service.  She said she suffered from seasickness and 
depression which made it difficult to function, and she lost 
time from work due to depression.  She related that her 
military occupation involved purchasing tools, keeping 
records, and balancing a budget and said she also worked as a 
secretary.  She stated that she was unable to function from 
July 16, 1996 to October 31, 1996, and she was currently 
unemployed.  She said she had no other medical or 
occupational illness.  She also complained of tension 
headaches, which were not relieved by medication.  She said 
she had no vomiting, no black spots, and no visual spots.  On 
examination, the veteran looked older than her stated age and 
appeared very tired and unhappy.  Her speech was relevant, 
coherent, and logical.  Her mood was slightly depressed, and 
her affect was appropriate and constricted.  She had no 
history of suicidal or homicidal ideation or attempts.  She 
denied auditory hallucinations and delusions.  She was fully 
oriented, and recent and remote memory were intact.  The 
examiner indicated that attention, concentration, fund of 
knowledge, insight, and judgment were all fair.  The Axis I 
diagnosis was major depression.  The global assessment of 
functioning (GAF) was 70, and the examiner indicated that the 
highest level in the past year was 55.

At an October 1996 VA examination performed to evaluate the 
veteran's nose, throat, and pulmonary system, the veteran 
reported that she was in good general health with no serious 
medical illnesses.  She reported that she took Prozac for 
depression, and Zovirax for flare-ups of genital herpes, 
which she said was frequently bothersome.  She also 
complained of headaches which had previously been diagnosed 
as migraines, which occurred as often as once weekly.  She 
complained of easy loss of balance and dizziness when 
standing or with abrupt change in movement or body position, 
stiffness of the neck with limitation of neck motion in all 
planes as well as posterior neck ache, and ongoing pain and 
stiffness in the low back.  The examiner indicated that the 
veteran's headaches occurred as often as once weekly, were 
mild to severe, might last from an hour to a day and were 
occasionally helped by over-the-counter analgesics, but 
otherwise by rest or sleep.  Her worst headaches were 
associated with nausea, but with no visual aberrations.  The 
headaches were occipital in origin, but sometimes generalized 
to involve her entire head.  The pertinent diagnoses were 
probable cervical spine syndrome, possible migraine, and 
disequilibrium, probably neck-related, and possible 
endolymphatic hydrops.

At an October 1996 VA orthopedic examination, the veteran 
reported that she incurred back and neck injuries in a car 
accident in service.  She complained of low back and neck 
pain.  She reported that her neck pain sometimes radiated up 
into her head and resulted in headaches.  She reported 
stiffness in the cervical and lumbar area as well as 
crepitation in her back.  She said she had no numbness of the 
upper or lower extremities, and had no loss of grip or 
radiculopathy.  She avoided activities such as long periods 
of sitting, and said that lifting exacerbated her low back 
pain and that neck and back pain were exacerbated by coughing 
and sneezing.  She denied a loss of bowel or bladder control 
and said walking and standing were generally tolerable.  She 
said she currently took no medication and did not use any 
braces or neck supports.  On examination of the veteran's 
spine, there was essentially normal curvature in the lumbar 
and cervical area.  There was mild tenderness in the trapezii 
and scapular areas, and there was mild lumbar tenderness.  
There was no spasm.  Range of motion of the cervical spine 
was as follows:  30 degrees of forward flexion, 30 degrees of 
hyperextension, lateral bending to 35 degrees bilaterally, 
and rotation to 35 degrees bilaterally.  Range of motion of 
the lumbar spine was as follows:  forward flexion to 95 
degrees, hyperextension to 20 degrees, lateral bending to 40 
degrees bilaterally, and rotation to 40 degrees bilaterally.  
She was able to stand on her heels and toes.  Muscle masses 
were equal to measurement in the upper and lower extremities, 
and deep tendon reflexes were equal at the knees, ankles, 
biceps and triceps.  Motor testing showed 5/5 strength in the 
quadriceps, anterior tibial groups, extensor tendon of the 
first toe, biceps, triceps, and grip.  Sensation was intact 
throughout.  Straight leg raising tests were negative.  An 
October 1996 VA X-ray study of the lumbar spine showed that 
the heights of the vertebral bodies were well-maintained, 
with no subluxation.  There was no evidence of fracture or 
arthritic change.  An October 1996 X-ray study of the 
cervical spine showed that the skeletal structures were 
intact and unremarkable.  The diagnosis was chronic cervical 
and lumbar strain.

In a December 4, 1996 decision, the RO established service 
connection for major depression (rated 50 percent), headaches 
(rated 10 percent), chronic cervical strain (rated 10 
percent), chronic lumbar strain (rated 10 percent), facial 
scars (rated 10 percent), a scar of the right thigh (rated 10 
percent), scars of the left hand (rated 10 percent), and 
vertigo (rated 0 percent).  Each rating was effective July 
16, 1996, and the combined disability rating was 70 percent 
at that time.

By a statement dated in January 1997, the veteran asserted 
that she had herpes flare-ups every other month, and that the 
sores lasted about two to three weeks.

Records from the veteran's vocational rehabilitation folder 
reflect that she applied for vocational rehabilitation in 
February 1997, and underwent vocational and personality 
testing in March and April 1997.  A March 1997 Chapter 31 
evaluation shows that the veteran reported that her military 
skills did not transfer to the public sector, and said she 
had unsuccessfully applied for several jobs.  She reported 
that her back precluded her from lifting over 20-30 pounds, 
she was occasionally unable to bend/turn or twist her body, 
and it was difficult to stand for prolonged periods.  The 
examiner indicated that the veteran had a serious employment 
handicap, that her service-connected disabilities materially 
contributed to her employment handicap, and recommended an 
extended evaluation in order to determine current reasonable 
feasibility.  The veteran initially expressed interest in 
relocating in order to seek further training, but later 
changed her mind and said she was not willing to move without 
her fiancé, and she could not make a decision currently.  The 
veteran's vocational rehabilitation file was accordingly 
placed on hold, and she was advised to contact VA when she 
was ready.

At a March 1997 VA gynecological examination, the veteran 
reported that she had been taking oral acyclovir for herpes 
exacerbations.  She also reported a history of depression.  
She said that her separation from service was primarily 
related to motion sickness, and said she was currently 
unemployed.  She reported genital herpes simplex outbreaks 
which currently occurred every other month, which she related 
to stress.  She said her last outbreak was the previous 
month.  She stated that the outbreaks lasted 30 days without 
acyclovir, and 2 or 3 weeks with acyclovir.  She indicated 
that precipitants included tight underwear and intercourse.  
She said the lesions occurred predominantly posterolaterally 
on her left perineum.  On examination, the veteran was 
somewhat anxious-appearing and had a depressive affect.  On 
the left posterolateral perineum there were scattered 
hyperpigmented skin areas, approximately 2 to 3 millimeters 
in diameter, which appeared to be healing lesions. The 
pertinent diagnosis was genital herpes simplex virus, with 
reported increased frequency of outbreaks which were 
increasingly difficult to manage with as-needed acyclovir 
medication.

In an April 1997 decision, the RO established service 
connection for genital herpes simplex virus (rated 10 
percent), effective July 16, 1996.  The combined disability 
rating was 80 percent at that time.

VA medical records dated from June 1997 to 1998 reflect 
ongoing treatment for depression.  A VA outpatient treatment 
record dated on September 12, 1997 shows that the veteran 
reported that she had been laid off from her job at an 
antique shop, and was very depressed over this.  She reported 
that she was overwhelmed with fears of being homeless, that 
she recently broke up with her boyfriend, and her mother 
recently visited, and that the combination of these things 
had her in a severe depressive state.  She had lost weight, 
had no appetite and no motivation, and stayed in her 
apartment.  She said she sometimes stayed in bed or on the 
couch for days.

On September 12, 1997, the RO received a statement from the 
veteran in which she stated that her fiancé broke up with her 
in June 1996, and that this event was very hard on her.  She 
said she tried very hard to find work but was unsuccessful, 
and said she was very depressed about this as she thought she 
would have no problem finding a job.  She related that she 
worked part-time, 2 days per week, at an antique store, and 
was laid off in September 1997.  She said simple tasks at 
work upset her so much that she went home in tears, she froze 
up, and the customers were rude to her.  She said she felt 
very let down by her layoff and was having financial 
troubles.  She said she had been forced to sell some of her 
things through the store where she formerly worked.  She 
related that she was receiving VA psychiatric treatment and 
was trying to develop enough confidence to get a decent job 
and be able to make friends again.  She said she had 
discussed performing volunteer work at a VA clinic with her 
therapist.

At a VA social and industrial survey on October 6, 1997, the 
examiner noted that the veteran's medical records had been 
reviewed, that she had last been examined by a psychiatrist 
on October 17, 1996, and that the current examination was an 
update from that examination.  The examiner noted that the 
veteran lived alone and was unemployed.  It was noted that 
the veteran had filled out multiple applications for part-
time and temporary work since separation from service, but 
had been unable to find a permanent position.  She worked an 
antique shop from May to September 1997.  She reportedly had 
a difficult time in this position as the customers were rude.  
It was noted that the veteran had applied for VA vocational 
rehabilitation, but had not yet received any training.  She 
reported ongoing group and individual therapy, and said she 
was taking Prozac.  She reported ongoing difficulty with 
suicidal thoughts, although she said she had no plan to act 
on these thoughts.  She reported that being unable to find a 
job had been very difficult for her, and said she was 
considering volunteering somewhere in the community to help 
build self-esteem.  The examiner concluded that the veteran 
continued to show signs and symptoms of major depression, and 
was benefiting from current therapy and medication.  The 
examiner indicated that she discussed the possible positive 
effect of finding a constructive activity such as a job or a 
volunteer position.

At a subsequent VA psychiatric examination in October 1997, 
the veteran reported that she had been verbally abused by her 
stepfather, physically and verbally abused by her former 
husband and former boyfriends, and harassed and threatened by 
a commanding officer in the Coast Guard.  She reported that 
after separation from service, life was very bad.  She said 
she tried to reconcile with a former boyfriend, but it did 
not work out.  She reportedly went through a severe 
depression, and was irritable and moody, lost weight, was 
unable to sleep, lost interest in anything, and lost 
motivation to do anything at all.  She was very upset and 
frustrated in her career.  She said she would fly off the 
handle and suffered from constant nightmares related to the 
Coast Guard.  She said that after service, she was unemployed 
and received unemployment checks for six months.  She applied 
for many jobs but was not hired until May 1997, when she 
worked part-time in an antique shop.  She said she was laid 
off in September 1997 when business became slack.  She said 
she currently lived in an apartment and received help from 
her mother.  

On mental status examination, the veteran appeared her stated 
age, was dressed very simply, and had a fairly depressed mood 
with a dysphoric affect.  She expressed feelings of 
helplessness and hopelessness.  Her speech was well-focused 
and goal-directed.  She reported that suicidal thoughts 
crossed her mind, but she had no current suicidal plan.  The 
veteran's tone of voice was rather soft in volume and rate.  
She spoke rather slowly, but clearly, and such was reflective 
of strong psychomotor retardation.  She felt helpless that 
nothing good was working for her, and her life was gloomy and 
sour.  Her mood was angry with strong frustration related to 
her past traumatic experiences, including being physically 
abused, verbally abused, and being harassed and threatened by 
a commanding officer in the Coast Guard.  She had periodic 
crying spells, had sleep impairment, and sometimes felt she 
had no reason to live, although she had no present suicidal 
plans.  She rated her mood and depression at a level of 2-3 
on a scale of 0 to 10, where 0 is the lowest mood.  She felt 
useless and unwanted.  She reported that she had lost 
interest in drawing.  Intellectually she appeared to have an 
average range of intelligence, she was not psychotic in terms 
of delusions and hallucinations, and had good insight into 
her emotional problems.  The examiner indicated that she 
needed intensive therapy.  The Axis I diagnoses were major 
depression, and post-traumatic stress disorder (PTSD) 
secondary to physical abuse, verbal abuse, and continuing 
harassment and threats by a commanding officer during 
service.  The examiner indicated that the veteran had severe 
psychosocial and environmental problems, with ongoing major 
depression and unemployment.  The current GAF was 40, and the 
highest GAF in the past year was 40.  The examiner 
recommended continuing therapy and medication with Prozac.

In a December 1997 decision, the RO granted an increased 70 
percent rating for service-connected major depressive 
disorder, effective October 6, 1997.  The combined disability 
rating was 90 percent.

On February 18, 1998, the RO received the veteran's 
application for increased compensation based on 
unemployability (VA Form 21-8940).  She asserted that her 
service-connected major depression prevented her from 
securing or following any substantially gainful occupation.  
She reported that her disability affected full-time 
employment on July 16, 1996, and said that on that date she 
also became too disabled to work and last worked full-time.  
She said she last worked at Echoes of Time as a salesperson 
from May 1997 to September 1997, and worked 12 hours per 
week.  She stated that her highest gross earnings per month 
were $240.  She related that she was currently unemployed, 
and did not leave her last job due to her disability.  She 
related that she had tried to obtain employment since she 
became too disabled to work.  She said her highest level of 
education was one year of college.

By a letter to Echoes of Time dated in May 1998, the RO 
requested that a VA Form 21-4192 (Request for Employment 
Information in Connection With Claim for Disability Benefits) 
be completed and returned.  No response was received.

By a statement dated in May 1998, the veteran stated that she 
worked at Echoes of Time from May 1997 to September 1997, and 
worked less than 12 hours per week.  She said she was paid 
below minimum wage and was paid under the table.  She related 
that her former employer was very upset that she was 
contacted by the VA with a "VA Form 4192", and said she did 
not know if the employer would return the form.  She noted 
that her VA social worker visited her at her place of 
employment while she was employed there.

In a July 1998 decision, the RO granted entitlement to a TDIU 
rating, effective October 6, 1997.  The veteran appealed for 
an earlier effective date.

VA outpatient treatment records dated from 1998 to 2000 
reflect ongoing treatment for depression and PTSD.

At a December 1999 VA psychiatric examination, the veteran 
reported that she had unsuccessfully applied for many jobs 
since separation from service and said she believed that the 
Coast Guard had blackballed her from ever finding a job.  She 
reported that she attempted to find a job through the Oregon 
employment office, and after several months, was told that 
she was unemployable.  She reported that during this period, 
she went on interviews and sometimes burst into tears or 
became unable to speak.  She said that sometimes she was too 
depressed to leave home to seek work.  The examiner opined 
that based on the veteran's self-report, it was clear that 
the veteran would not be able to meet the day-to-day 
expectations of being competitively employed.  The Axis I 
diagnoses were major depression, recurrent, without psychotic 
symptoms, and PTSD, secondary to physical and verbal abuse 
from her first husband, and her reported continuous 
harassment by commanding officers in the Coast Guard.  
Psychosocial problems noted during the past year included a 
lack of a primary support group, extreme problems related to 
the veteran's social environment, and unemployment.  The 
examiner opined that the veteran's unemployment resulted from 
her chronic severe depression, and further contributed to her 
low self-esteem and depression.  The highest GAF in the past 
year was 30, and the lowest was 20.  The examiner noted that 
the veteran had days when she did not get out of bed, had no 
friends, had no job, and had episodic suicidal ideation, and 
thus was in some danger of one day harming herself.

At an August 2000 RO hearing, the veteran reiterated many of 
her assertions.  Her representative contended that she 
applied for VA benefits while she was still in service, and 
that she said she was unable to work at that time.  The 
veteran's representative requested that another search be 
conducted for additional VA medical records.  The veteran 
testified that she was medically discharged from service at 
the Coast Guard's request due to her major depression, which 
interfered with her duties to the extent that she was unable 
to function.  She said she applied for various VA benefits 
upon discharge.  She said that she worked in a consignment 
shop in 1997, but never received a paycheck for her work, but 
was allowed to sell her possessions at the store.  She said 
she worked about 10 hours per week.  She related that her 
depression had worsened in the past year and a half.  The 
veteran's representative essentially contended that some of 
the 1996 VA medical records or applications for vocational 
rehabilitation constituted an informal claim for a TDIU 
rating.  He contended that the veteran's symptoms were just 
as bad during the first year after service as they were 
currently.

By a statement dated in August 2000, the veteran's 
representative reiterated many of his assertions.  He 
asserted that a June 1996 vocational evaluation and a VA Form 
28-1902 dated in June 1996 showed that the veteran had 
symptoms due to her service-connected conditions which 
interfered with her employability, and essentially contended 
that such should be considered informal claims for a TDIU 
rating.  He asserted that an earlier effective date of July 
16, 1996 should be assigned for the TDIU rating pursuant to 
Norris v. West (no citation included).  

In a September 2000 rating decision, the RO granted an 
earlier effective date of September 12, 1997 for an increased 
70 percent rating for service-connected major depressive 
disorder, and granted an earlier effective date of September 
12, 1997 for a TDIU rating.


II.  Analysis

The veteran was medically discharged from service on July 15, 
1996, based on a disability of major depression.  The Coast 
Guard determined that such disability was 30 percent 
disabling.  The veteran contends that an earlier effective 
date of July 16, 1996 should be assigned for the grant of a 
TDIU rating.

At the outset, it is noted that, during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the appellant in connection with her claim 
has been notified of the applicable criteria and the reasons 
for the denial of her claim.  The evidence is complete with 
regard to the issue before the Board.  In addition, she has 
not referenced any missing evidence that might aid her claim 
or that may otherwise affect the outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2000).

During the course of the appeal, the RO made the veteran's 
TDIU rating effective on September 12, 1997, the same date on 
which an increased rating of 70 percent for major depression 
became effective.  The veteran's other service connected 
disabilities include headaches (10 percent), chronic cervical 
strain (10 percent), chronic lumbar strain (10 percent), 
facial scars (10 percent), a scar of the right thigh (10 
percent), scars of the left hand (10 percent), vertigo (0 
percent), and genital herpes simplex virus (10 percent).  The 
veteran's depression was rated 50 percent and her combined 
disability rating was 80 percent from July 16, 1996 to 
September 12, 1997, and thus she met the minimum criteria of 
38 C.F.R. § 4.16(a) during this period.

A claim for a TDIU rating "is in essence a claim for an 
increased rating."  Norris v. West, 12 Vet. App. 413, 420 
(1999).  Governing law and regulation provide that the 
effective date of an award of increased compensation 
(including a TDIU rating) shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o) 
(2000); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

Despite the extensive history of the veteran's claim for a 
TDIU leading to the instant appeal, including wide-ranging 
contentions by her representative, it is evident that this 
appeal as to the effective date assignable for the veteran's 
TDIU rests on two separate, relatively simple determinations.  
See 38 C.F.R. § 3.400(o)(1) and (2) (2000).  One requires a 
finding as to the date on which the veteran initiated her 
TDIU claim by formal or informal claim, and the other 
necessitates a determination regarding on what date the 
veteran's entitlement to a TDIU arose, that is, at what point 
in time did her service-connected disabilities, alone, render 
her unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5110(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.151, 3.155, 3.400(o), 4.15, 4.16 
(2000).

On February 18, 1998, the RO received the veteran's formal 
claim for a TDIU rating on a VA Form 21-8940.  There is no 
evidence of a formal claim for a TDIU rating prior to this 
date.  The RO has assigned an effective date of September 12, 
1997, pursuant to 38 C.F.R. § 3.400(o), on the basis that the 
medical evidence demonstrated that the veteran's disability 
increased on that date, which was within one year prior to 
the date of her formal claim.

The veteran's representative has asserted that various 
documents may be considered as an earlier informal claim for 
a TDIU rating.  In this regard, the Board notes that any 
communication or action indicating an intent to apply for one 
or more benefits under laws administered by VA may be 
considered an informal claim.  A claim or application for VA 
benefits, whether formal or informal, must be in writing and 
must identify the benefit sought.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2000); Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 
Vet. App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  See Brannon v. West, 12 Vet. 
App. 32 (1998).  A review of the file reveals that there is 
no evidence of an informal claim for a TDIU rating or for an 
increased rating dated prior to September 12, 1997.

The veteran's representative has asserted that an earlier 
effective date of July 16, 1996 should be assigned for the 
TDIU rating based on Norris, supra, and based on the 
veteran's statements and medical records dated in June 1996 
which were submitted during the course of her application for 
vocational rehabilitation benefits while still on active 
duty.  In this regard, the Board notes that Norris provides 
that where the RO is considering a rating increase claim from 
a veteran whose schedular rating meets the minimum criteria 
of 38 C.F.R. § 4.16(a) and there is evidence of current 
service-connected unemployability in the veteran's claim file 
or under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  Norris v. West, 12 Vet. App. 413 (1999).  
Obviously, a veteran cannot file a valid claim for an 
increased rating until service connection has been 
established, and service connection was not established for 
any disability until the December 4, 1996 rating decision 
discussed above.  And, as noted above, there is no evidence 
of a written claim (formal or informal) for an increased 
rating prior to September 12, 1997.

Governing regulations also provide that a report of 
examination or hospitalization from a VA or uniformed 
services facility will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(2000).  In this case, the veteran's formal claim for 
service-connected compensation for multiple disabilities was 
not granted until a December 4, 1996 rating decision.  See 
Crawford v. Brown, 5 Vet. App. 33 (1993).  Since there was no 
prior allowance or disallowance of a formal claim for 
compensation for any condition prior to December 4, 1996, 
medical records from the VA or the uniformed services could 
not be accepted as an informal claim under 38 C.F.R. § 3.157 
until after December 4, 1996.  A review of the file discloses 
no examination or hospitalization reports dated from December 
4, 1996 to September 11, 1997 which indicate a medical 
opinion that the veteran was unemployable due to her service-
connected conditions.

Hence, in order for the veteran to receive an effective date 
earlier than September 12, 1997 for a TDIU rating, the 
evidence must demonstrate that she was unemployable due to 
service-connected disabilities on an ascertainable date 
within the year preceding the February 18, 1998 claim for a 
TDIU rating.  38 U.S.C.A. § 5110(a),(b)(2) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(o) (2000). 

The Board notes that the veteran's combined disability rating 
from July 16, 1996 to September 12, 1997 was 80 percent, 
which contemplates significant industrial impairment.  In 
order for a TDIU rating to be assigned during this period, 
the record must reflect some factor which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

A review of the file reflects that the veteran's award of a 
TDIU rating was overwhelmingly based on service-connected 
major depression, not any of the other service-connected 
disabilities, and there is no credible evidence (nor is it 
claimed) that the other service-connected disabilities 
prevent gainful employment.  Moreover, there is scant medical 
evidence of treatment for the other service-connected 
disabilities.  The veteran essentially asserts that she has 
been unemployable due to service-connected major depression 
since separation from service.  It is neither claimed nor 
shown that she became unemployable due to service-connected 
disabilities on an ascertainable date (prior to September 12, 
1997) within the year preceding the February 18, 1998 claim 
for a TDIU rating, and thus an effective date prior to 
September 12, 1997 is not warranted.  38 U.S.C.A. § 
5110(a),(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o) 
(2000).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an effective date prior to September 12, 1997 for a 
grant of a TDIU rating must be denied.  Pub. L. No. 106-475, 
§ 4 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date for an award of a TDIU rating is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

